Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 1 of 13 Pageid#: 162




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ABINGDON DIVISION

 TONI DAVIS,                                           )
      Plaintiff,                                       )
                                                       )      MEMORANDUM OPINION
 v.                                                    )       Case No. 1:20cv00061
                                                       )
 YOUNG & ASSOCIATES, INC., et al.,                     )
     Defendants.                                       )



        The plaintiff, Toni Davis, (“Davis”), brings this civil rights action pursuant to
 Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
 against the defendant and former employer, Young & Associates, Inc.1 Davis claims
 that the defendant retaliated against her for being a witness in an allegation of
 discrimination in violation of Title VII.


        This matter is before the undersigned magistrate judge on the Defendant’s
 Motion To Compel Arbitration And Stay Proceedings Pending Arbitration, (Docket
 Item Nos. 18, 20) (“Motion”), on referral pursuant to 28 U.S.C. § 636(b)(1)(A).2


        1
         Davis has sued four different iterations of the defendant’s name. In its motion, Young &
 Associates, Inc., admits it was plaintiff’s employer and is the proper defendant.
        2
            The undersigned magistrate judge will enter a Memorandum Opinion and Order under
 28 U.S.C. § 636(b)(1)(A) rather than a Report and Recommendation under 28 U.S.C. §
 636(b)(1)(B) because pretrial motions of this sort do not appear to require a recommended ruling
 under § 636(b)(1) and because two federal appellate courts have approved disposition of such
 motions by magistrate judges. See Virgin Islands Water & Power Auth. v. Gen. Elec. Int’l Inc.,
 561 F. App’x 131, 133-34 (3rd Cir. Mar. 19, 2014); Next Step Med. Co., Inc. v. Johnson & Johnson
 Int’l, 619 F.3d 67, 69 n.2 (1st Cir. 2010) (citing PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 14
 (1st Cir. 2010)); see also Carrillo v. ROICOM USA, LLC, 486 F. Supp. 3d 1052, 1060 (W.D. Tex.

                                                 -1-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 2 of 13 Pageid#: 163




 Counsel for the parties were heard on the Motion by telephone conference call on
 August 17, 2021. Based on the arguments and representations of counsel, and the
 evidence provided to the court, the court will take the Motion under advisement and
 set the matter for summary jury trial on the issue whether the parties formed an
 agreement to arbitrate.


                                           I. Facts


        In her Complaint, (Docket Item No. 1), Davis alleges that she worked for the
 defendant, doing business as Shoney’s, at its Abingdon, Virginia, restaurant
 beginning in August 2016. The plaintiff alleges that she was employed as Head
 Supervisor of the dining room from April 2018 to March 9, 2019. She alleges that
 she was a witness to an allegation of discrimination by another employee in or about
 September 2017 that resulted in that employee filing a Charge of Discrimination
 against the defendant with the Equal Employment Opportunity Commission,
 (“EEOC”). The plaintiff claims that the defendant retaliated against her for being a
 witness in this employee’s EEOC proceeding. In or about January 2018, Davis filed
 a Charge of Discrimination against the defendant with the EEOC. Thereafter, she
 claims that the defendant threatened to terminate her employment without reason
 and, on March 9, 2019, without warning or cause, demoted her from Head
 Supervisor to Relief Supervisor. Davis also alleges that, on March 10, 2019, the
 defendant issued a written warning against her for “hostility toward managers,”



 2020); Bohart v. CBRE, Inc., 2018 WL 1134434, at *2-3 (D. Colo. Feb. 28, 2018); Scales v. SSC
 Winston-Salem Operating Co., LLC, 2017 WL 4467278, at *1 n.1 (M.D. N.C. Oct. 5, 2017);
 Cumming v. Indep. Health Ass’n, Inc., 2014 WL 3533460, at *1 (W.D. N.Y. July 16, 2014).

                                              -2-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 3 of 13 Pageid#: 164




 which was not justified. After that, Davis said, the defendant also placed on her
 paystub credit for tips that she did not receive, thereby increasing the taxes withheld
 from her pay. Davis further alleges that the defendant created a hostile work
 environment against her by encouraging other employees to treat her differently.


     The defendant has provided the Declaration Of Brian Spencer, (Docket Item 19-
 2) (“Spencer Declaration”), in support of the Motion. In this declaration, Spencer
 stated that he is the President of Young & Associates, Inc., which owns and operates
 Shoney’s restaurants in Southwest Virginia and one restaurant in Johnson City,
 Tennessee. According to Spencer, the operation of Young & Associates, Inc.’s,
 restaurants has an impact on interstate commerce, in that it regularly provides meals
 for customers traveling and/or residing outside of Virginia, purchases food and
 supplies from vendors and suppliers outside of Virginia, facilitates point-of-sale
 transactions with credit card companies and financial institutions located outside of
 Virginia and hires employees who reside outside of Virginia.


       Spencer stated that Davis was hired on August 17, 2016, to work in the
 defendant’s Bristol, Virginia, restaurant, where she remained an employee until the
 restaurant closed due to the COVID-19 pandemic in 2020. When Davis was hired,
 Spencer said, the defendant utilized the services of Strategic Outsourcing, Inc.,
 (“SOI”), a professional employment organization, to handle various payroll, human
 resourcing and other administrative tasks. Spencer said that, when Davis was hired,
 she executed an employment agreement with SOI, which was attached to the
 Spencer Declaration as Exhibit A. (Docket Item No. 19-2 at 5.)



                                           -3-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 4 of 13 Pageid#: 165




       This   document      is   entitled,    “Section   3   –   Assigned      Employee
 Acknowledgments” and contains, in part, the following language:


       Strategic Outsourcing, Inc. … and the business for which you perform
       services (Company) are parties to an agreement under which SOI
       provides services to Company. As part of this arrangement you will be
       paid as an assigned employee through SOI for work you perform for
       and under the direction of Company, and you may also be able to
       participate in certain benefits offered through SOI. No modification to
       this page as originally written will be effective. Please sign below:
       …
       I and SOI mutually agree that any legal dispute involving SOI,
       Company, or any benefit plan, insurer, employee, officer, or director of
       SOI or Company arising from or relating to my employment, wages,
       leave, employee benefits, application for employment, or termination
       from employment will be resolved exclusively through binding
       arbitration before a neutral arbitrator heard in the capital or largest city
       of the state in which I work or another mutually agreed location. The
       arbitrator will be appointed according to the rules of a neutral, mutually
       agreeable, commercially reasonable arbitration service, have the
       authority to grant the same remedies that would be available in a court
       of law (and no more), and be bound by the same rules of evidence as a
       federal court. The arbitrator will resolve the dispute solely upon the
       law applicable to the claims, evidenced [sic] adduced, and defenses
       raised, granting relief on no other basis, and may grant summary
       disposition or disposition on the pleadings. The arbitrator will render a
       reasoned written decision, and if an applicable statue requires fees or
       costs to be shifted the arbitrator can enforce such requirements. If a
       matter is heard in court and not arbitration for any reason. I and SOI
       mutually waive any right to a jury trial. Nothing herein prohibits me
       from complaining to government agencies or cooperating with their
       investigations as authorized by law. No failure to strictly enforce this
       agreement to arbitrate will constitute a waiver or create any future
       waivers and no-one [sic] other than counsel for SOI may waive this
       agreement for SOI, and then only in writing. This agreement to arbitrate
       is enforceable as a contract under the Federal Arbitration Act and any

                                             -4-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 5 of 13 Pageid#: 166




       other laws validating arbitration agreements. If any part of it is invalid
       or unenforceable for any reason, the remainder of this agreement to
       arbitrate will still be enforceable.
       I have received the SOI Assigned Employee Handbook. My
       relationship with SOI is at will and can terminate at any time for any
       reason or no reason. Neither this Acknowledgement nor the Handbook
       creates a contract of employment. …
       …
       I understand I may request a copy of these Acknowledgments for my
       records, and I have read them (or had them read to me) and agree;

 (Emphasis in original.) The document contains a signature that appears to read “Toni
 Davis,” has the name of Toni Davis printed on it and is dated August 17, 2016.


       According to Spencer, the term “Company” in this document referred to
 Young & Associates, Inc. Spencer stated that this document created a mutually
 binding agreement between Davis and SOI, and Young & Associates, Inc., was an
 “intended third-party beneficiary” of this agreement.


       The defendant also has provided the Declaration Of Angelia Pingo, (Docket
 Item No. 27-1) (“Pingo Declaration”). According to Pingo, who currently is the
 Assistant Manager of the Abingdon Shoney’s, in 2016, she was the Assistant
 Manager of the Bristol Shoney’s, owned and operated by the defendant. Pingo said
 she was responsible for “onboarding” new hires, including sitting down and assisting
 new hires with the completion of the necessary employment paperwork. Pingo said
 that, in 2016, the defendant was utilizing the payroll services of SOI. She said that,
 as part of the onboarding process, SOI required new employees to sign a document
 entitled, “Section 3 – Assigned Employee Acknowledgments.”


                                          -5-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 6 of 13 Pageid#: 167




       Pingo said that Davis was hired on or about August 17, 2016, as Head
 Supervisor for the Bristol Shoney’s. Pingo said that she met with Davis on that date
 and witnessed her sign various employment documents, including a copy of the
 “Section 3 – Assigned Employee Acknowledgments,” which was attached as part of
 Exhibit A to the Pingo Declaration. This document appears to be a photocopy of the
 document attached as Exhibit A to the Spencer Declaration.


       Davis has provided an affidavit with her response to the Motion, (Docket Item
 No. 25-1) (“Davis Affidavit”). In this affidavit, Davis stated that, when she was hired
 by the defendant in August 2016, “[t]o the best of my knowledge, information, and
 belief, I did not sign” the document entitled “Section 3 – Assigned Employee
 Acknowledgments.” Davis also stated “[t]o the best of my knowledge, information,
 and belief, I did not sign any document(s) agreeing to arbitrate claims that arose
 during my employment with Shoney’s in August 2016, or at any other time
 thereafter.”


       Davis further stated that, as part of her job as Head Supervisor from April
 2018 to March 9, 2019, she reviewed Shoney’s employee handbook with new hires
 and had new hires sign certain employment forms. Davis said that the document
 entitled “Section 3 – Assigned Employee Acknowledgments” was not among the
 documents that she had new employees sign. Davis said that, after a new employee
 signed the employment documents, she would then place these documents in a
 brown envelope with the employee’s name and file it. Davis said, in March 2019,
 she observed her manager, Andrea Madder, carrying a brown envelope with Davis’s
 name on it in her purse at Shoney’s and as she left the restaurant.

                                           -6-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 7 of 13 Pageid#: 168




       Davis said that, in June 2020, Shoney’s approached her about signing new
 paperwork related to her employment, claiming that the paperwork she had signed
 when she was hired had been lost. Davis said she did not sign any such paperwork
 in 2020 or since that time, including that she did not sign any agreement to arbitrate
 claims that arose during her employment with Shoney’s. Davis also stated that
 Spencer was not present when she was hired in August 2016, and he did not witness
 her signing any documents related to her employment.


                                      II. Analysis


       As stated above, this matter is before the court on the defendant’s Motion
 seeking to compel arbitration and stay these proceedings pending arbitration. The
 Federal Arbitration Act, 9 U.S.C. §§ 1-16, (“FAA”), governs the rights and
 responsibilities of the parties to an arbitration agreement. See C.B. Fleet Co., Inc. v.
 Aspen Ins. UK Ltd., 743 F. Supp. 2d 575, 581 (W.D. Va. 2010) (citing Forrester v.
 Penn Lyon Homes, Inc., 553 F.3d 340, 342 (4th Cir. 2009)). The FAA reflects “a
 liberal federal policy favoring arbitration agreements.” Murray v. United Food &
 Com. Workers Int’l Union, 289 F.3d 297, 301 (4th Cir. 2002) (citation omitted).
 Pursuant to the FAA, when a court finds that the parties “have entered into a valid
 and enforceable agreement to arbitrate their disputes and the dispute at issue falls
 within the scope of that agreement, the FAA requires federal courts to stay judicial
 proceedings … and compel arbitration in accordance with the agreement’s terms.”
 Murray, 289 F.3d at 301.


       A party can compel arbitration if it establishes: (1) the existence of a dispute

                                           -7-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 8 of 13 Pageid#: 169




 between the parties, (2) a written agreement that includes an arbitration provision
 which purports to cover the dispute, (3) the relationship of the transaction, which is
 evidenced by the agreement, to interstate or foreign commerce, and (4) the failure,
 neglect or refusal of the other party to arbitrate the dispute. See Adkins v. Labor
 Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002) (citation omitted). The party
 seeking to compel arbitration bears the burden of establishing the existence of an
 arbitration provision that covers the parties’ dispute. See Dillon v. BMO Harris
 Bank, N.A., 173 F. Supp. 3d 258, 263 (M.D. N.C. 2016) (citations omitted). If a
 party makes this evidentiary showing, the party opposing arbitration must come
 forward with sufficient facts to place the entitlement to arbitration in dispute. See
 Chorley Enters., Inc. v. Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir.
 2015) (citations omitted). Issues regarding the formation of an agreement to arbitrate
 are governed by ordinary state law contract principles. See Am. Gen. Life & Accident
 Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005). Where there is a dispute of fact
 regarding the formation of an agreement to arbitrate, the party opposing arbitration
 is entitled to try the issue to a jury. See 9 U.S.C. §4.


       In Marroquin v. Dan Ryan Builders Mid-Atlantic, LLC, 2020 WL 1171963,
 at *2 (W.D. Va. Mar. 11, 2020), Judge Dillon of this court wrote:


              When addressing a motion to compel arbitration under the FAA,
       courts apply a standard that is “akin to the burden on summary
       judgment.” Galloway v. Santander Consumer USA, Inc., 819 F.3d 79,
       85 n.3 (4th Cir. 2016). “If the party seeking arbitration has substantiated
       the entitlement by a showing of evidentiary facts, the party opposing
       may not rest on a denial but must submit evidentiary facts showing that
       there is a dispute of fact to be tried.” Oppenheimer & Co. v. Neidhardt,

                                            -8-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 9 of 13 Pageid#: 170




       56 F.3d 352, 358 (2d Cir. 1995), cited with approval in Chorley Enters.,
       … 807 F.3d … [at] 564…. “Where the party ‘show[s]genuine issues of
       material fact regarding the existence of an agreement to arbitrate,’ …
       that party is entitled to a jury trial on the issue.” Galloway, 819 F.3d at
       91 (quoting Chorley Enters., 807 F.3d at 564).

 The party seeking a jury trial must make an unequivocal denial that an arbitration
 agreement exists and produce sufficient facts to support that denial. See Chorley
 Enters., 807 F.3d at 564 (citing Oppenheimer & Co., 56 F.3d at 358). A genuine
 issue of fact exists “if the evidence is such that a reasonable jury could return a
 verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
 248 (1986).


       In this case, the defendant has produced evidence of the existence of an
 arbitration provision that covers the parties’ dispute. In particular, the defendant has
 produced evidence that Davis signed the “Section 3 – Assigned Employee
 Acknowledgments” at the time of her hiring. This document contains the following
 agreement to arbitrate:


       I and SOI mutually agree that any legal dispute involving SOI,
       Company, or any benefit plan, insurer, employee, officer, or director of
       SOI or Company arising from or relating to my employment, wages,
       leave, employee benefits, application for employment, or termination
       from employment will be resolved exclusively through binding
       arbitration….

 Since Davis’s claims arise from her employment, the plain unambiguous language
 of this agreement covers the parties’ dispute. See Video Zone, Inc., v. KF&F Props.,
 L.C., 594 S.E.2d 921, 924 (Va. 2004) (citations omitted) (in construing contracts,

                                           -9-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 10 of 13 Pageid#: 171




  courts should consider the words of the contract in accordance with their usual,
  ordinary and popular meaning to determine whether the terms are ambiguous).


        In the face of this evidentiary showing, Davis has produced sufficient
  contradictory evidence to place the entitlement to arbitration in dispute. In particular,
  in her affidavit, Davis specifically denies that she signed the document entitled
  “Section 3 – Assigned Employee Acknowledgments” or any other agreement to
  arbitrate her disputes with her employer. Such an unequivocal denial is sufficient to
  create a dispute in fact that must be resolved by a jury. See 9 U.S.C. §4; Chorley
  Enters., 807 F.3d at 564. Insofar as the defendant argues that the Davis Affidavit is
  not sufficient to create a dispute in fact because it states that Davis did not sign the
  agreement “[t]o the best of [her] knowledge, information or belief,” the court rejects
  this argument. While affidavits not based on personal knowledge are insufficient to
  establish a dispute in fact, see Cottom v. Town of Seven Devils, 30 F. App’x 230, 234
  (4th Cir. 2002), the Fourth Circuit has held that discovery answers made “to the best
  of … knowledge, information and belief” are sufficient to establish issues of fact if
  the facts stated are within the person’s personal knowledge, see Burwick v. Pilkerton,
  700 F. App’x 214, 215 (4th Cir. 2017). Here, whether Davis signed this agreement is
  within her personal knowledge, and she has stated that ‘[t]o the best of [her]
  knowledge” she did not sign this agreement.


        Insofar as Davis argues that the defendant lacks standing to enforce this
  agreement to arbitrate, in that the defendant is not a party to the agreement, the court
  rejects that argument. “Well-established common law principles dictate that in an
  appropriate case a nonsignatory can enforce … an arbitration provision within a

                                            -10-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 11 of 13 Pageid#: 172




  contract executed by other parties.” Int’l Paper Co. v. Schwabedissen Maschinen &
  Anlagen GMBH, 206 F.3d 411, 416-17 (4th Cir. 2000), quoted in Innotec LLC v.
  Visiontech Sales, Inc., 2018 WL 3521181, at *5 (W.D. Va. July 20, 2018).
  Furthermore, Virginia law has long recognized that a party who is not a party to a
  contract, but is an intended beneficiary of the contract, may sue to enforce it. See
  Tingler v. Graystone Homes, Inc., 834 S.E.2d 244, 268-70 (Va. 2019). Furthermore,
  an intent to benefit a third party may be gleaned from the language of the contract
  itself. See Tingler, 834 S.E.2d at 268-69.


        Here the agreement at issue defines the “Company” as “the business for which
  you perform services.” Davis was hired to perform services for Young & Associates,
  Inc., at its Shoney’s restaurant. According to Spencer, the term “Company” in this
  agreement referred to Young & Associates, Inc., and Young & Associates, Inc., was
  an “intended third-party beneficiary” of this agreement. Davis has provided no
  evidence to contradict these assertions. Furthermore, the agreement states that the
  parties to the contract agree to submit “any legal dispute involving Company …
  arising from or related to my employment…” to arbitration. Based on these facts, if
  Davis entered into this agreement to arbitrate, Young & Associates, Inc., would have
  a right to enforce it as a third-party beneficiary.


        The court also rejects Davis’s argument that it should not enforce the
  agreement to arbitrate because it is unconscionable. As stated above, state-law
  principles govern issues regarding the formation of a contract. See Am. Gen. Life &
  Accident Ins. Co., 429 F.3d at 87. Furthermore, generally applicable contract
  defenses, such as fraud, duress or unconscionability, may be applied to invalidate an

                                             -11-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 12 of 13 Pageid#: 173




  arbitration agreement. See Am. Gen. Life & Accident Ins. Co., 429 F.3d at 87
  (quoting Doctor’s Assocs., Inc. v. Casarotta, 517 U.S. 681, 687 (1996)). Under
  Virginia law, a contract is unconscionable if it is “‘one that no man in his senses and
  not under a delusion would make, on the one hand, and as no fair man would accept,
  on the other.’ The inequality must be so gross as to shock the conscience.” Smyth
  Brothers v. Beresford, 104 S.E. 371, 382 (Va. 1920). Furthermore, the party
  asserting the unconscionability of a contract has the burden of proving that the
  contract is unconscionable by clear and convincing evidence. See Marroquin, 2020
  WL 1171963, at *4 (citing Fransmart, LLC v. Freshii Dev., LLC, 768 F. Supp. 2d
  851, 871 (E.D. Va. 2011).


        Here, Davis argues that the arbitration agreement should not be enforced
  because it is unconscionable, in that the clause requiring arbitration was not
  conspicuous and because of her limited education, Davis did not understand that she
  was agreeing to arbitrate her claims. While these arguments may address
  unconscionability under the laws of other forums, unconscionability under Virginia
  contracts law focuses on whether the terms of the agreement are inequitable or
  amount to an unconscionable bargain. See Mgmt. Enters., Inc. v. Thorncroft Co.,
  Inc., 416 S.E.2d 229, 231 (Va. 1992) (quoting Smyth Brothers,104 S.E. at 382). That
  cannot be said of the language of the arbitration agreement at issue here. The
  language of this agreement binds all parties to arbitration for their disputes before a
  mutually agreed upon neutral arbitrator from a commercially reasonable service in
  the state of the employment, or another mutually agreed location, who would have
  the authority to grant the same remedies available in court. Nothing about this
  language is inequitable or sets out an unconscionable bargain, especially in light of

                                           -12-
Case 1:20-cv-00061-JPJ-PMS Document 31 Filed 09/15/21 Page 13 of 13 Pageid#: 174




  the fact that courts routinely enforce arbitration agreements in Title VII cases such
  as this one. See Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 937 (4th Cir. 1999);
  Green v. Zachry Indus., Inc., 36 F. Supp. 3d 669, 675-76 (W.D. Va. 2014).


        Insofar as Davis’s arguments might address whether she knowingly entered
  into an agreement to arbitrate, Davis has not produced any evidence that she did not
  see or did not understand the arbitration clause. Instead, she has produced evidence
  that she did not sign this agreement. Because of this unequivocal denial, the issue
  must be put to a jury.


         An appropriate Order will be entered.

        DATED: September 15, 2021.


                                         /s/ Pamela Meade Sargent
                                          UNITED STATES MAGISTRATE JUDGE




                                          -13-
